UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7046


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

FREDERICK FRISALYN BURGESS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:07-cr-00481-TLW-8)


Submitted:   October 28, 2013               Decided:   November 12, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frederick Frisalyn Burgess, Appellant Pro Se. Arthur Bradley
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Frederick        Frisalyn    Burgess    appeals        the        district

court’s    text     order    denying    his    motion         under     18     U.S.C.

§ 3582(c)(2) (2006) for reduction of sentence.                 We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                  United States v.

Burgess, No. 4:07-cr-00481-TLW-8 (D.S.C. June 25, 2013).                          We

dispense   with     oral     argument   because        the    facts     and    legal

contentions   are    adequately    presented      in    the    materials       before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                        2